Citation Nr: 9925189	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  94-21 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected hypertensive vascular disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1964 to May 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating action of the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims for 
increased ratings.  The veteran submitted a notice of 
disagreement (NOD) in June 1992 and the RO issued a statement 
of the case (SOC) in August 1992.  The veteran's substantive 
appeal was received in September 1992.  

By an April 1994 rating action, the RO increased the rating 
for the service-connected hypertensive vascular disease to 
the current level of 40 percent, effective from March 23, 
1992.

In an October 1993 rating action, the RO denied the veteran's 
claim for a total disability rating based on individual 
unemployability.  In a January 1995 decision, the Social 
Security Administration (SSA) determined that the veteran was 
disabled for that agency's purposes, due, in part, to the 
service-connected hypertensive vascular disease.  The July 
1999 Informal Hearing Presentation from the veteran's 
representative also reflects the veteran's assertions that he 
is unable to maintain gainful employment due to his service-
connected disabilities.  As such, the Board refers the issue 
of entitlement to a total rating based individual 
unemployability to the RO for appropriate action. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  During the course of this appeal, the veteran's service-
connected hypertensive vascular disease was manifested by 
diastolic blood pressure readings predominantly below 120.  

3.  The veteran's audiometric testing results conducted 
during the course of this appeal yield findings which are 
consistent with numeric designations which warrant assignment 
of a noncompensable evaluation.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
40 percent for the service-connected hypertensive vascular 
disease have not been met.  38 U.S.C.A. §§ 1155, 7107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (1997); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

2.  The criteria for the assignment of an increased rating 
for the service-connected bilateral hearing disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.85, including Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter, 
the Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that these matters 
have been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1998).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

I.  Hypertensive Vascular Disease

Background.  In a September 1970 rating action, service 
connection was granted and a 20 percent rating assigned for 
hypertensive vascular disease, effective from May 17, 1970.  
The veteran submitted a claim for increase in February 1992.  
In statements submitted in support of his claim, the veteran 
contends that his condition is more severe than the current 
rating indicates, such that he requires continuous 
medication.

In connection with the veteran's claim, the RO obtained 
copies of VA outpatient treatment records from 1992 to 1998 
and records considered by SSA in that agency's determination 
of the veteran's claim for benefits.  In addition, the 
veteran was afforded several VA examinations in order to 
evaluate his condition.

In an undated statement, received in August 1992, a private 
physician reported that the veteran was being treated for 
hypertension.  It was noted that his blood pressure off 
medication ran 178/112, therefore he was required to stay on 
a multi-drug treatment to maintain control.

In response to an October 1998 request that the veteran 
identify any private treatment for the service-connected 
hypertensive vascular disease, the veteran submitted a 
statement from a dentist.  The dentist indicated that the 
veteran had presented for an emergency dental examination in 
August 1996; however, treatment had to be deferred at that 
time because the veteran's blood pressure, 197/97 at the time 
of the visit, was considered elevated.  

Outpatient treatment records detail the veteran's complaints 
and treatment pertaining to his blood pressure.  Notations 
within those records reflect the treating physicians' 
assessments of the veteran's blood pressure levels and 
indicate that the veteran was treated with medication and his 
condition was closely monitored.  Blood pressure readings 
recorded in outpatient treatment records range from a low 
diastolic pressure of 72, to high of 120, and from a low 
systolic pressure of 142, to a high of 220.  There was, 
however, only one reading where the diastolic pressure was 
120.  All other diastolic pressure reading were below 120.  
The most recent reading, obtained in June 1998, was 192/94.  

The report of a May 1992 VA examination included blood 
pressure readings of 190/110 sitting, 192/110 lying and 
184/108 standing.  Chest x-rays revealed cardiomegaly.  The 
veteran's heart had normal rhythm, no S3, no murmur.  There 
was trace edema noted in the extremities.  The assessment was 
that of hypertension, uncontrolled, and morbid obesity.  

The report of a November 1993 VA examination included the 
veteran's complaint that he was tired.  On physical 
examination, the veteran was noted to weigh 425 pounds.  His 
heart had regular rhythm, no S3, no murmur.  There was no 
edema noted in the extremities.  The following blood pressure 
readings were obtained:  192/110 sitting, 210/122 lying and 
200/125 standing.  Chest x-rays confirmed an enlarged heart.  
The diagnoses were those of hypertension, probably essential, 
and obesity.  

Two December 1993 entries within the outpatient treatment 
records noted the blood pressure readings obtained on the 
recent VA examination and the veteran's desire to have his 
blood pressure re-checked.  On December 17, 1993, blood 
pressure readings were 204/99 sitting and 193/103 upright.  
The examining physician noted that the veteran's blood 
pressure was coming down with increased diuretic.  

The veteran presented to a July 1997 VA examination at which 
time his pertinent history, including diagnosis of 
hypertension in 1970 and use of medications beginning in 
1992, was reviewed.  Physical examination revealed that the 
veteran was morbidly obese, in no acute distress.  Heart 
sounds were regular, no murmurs noted.  Blood pressure 
readings were as follows:  171/92 sitting, 182/87 lying and 
184/103 standing.  The veteran underwent an EKG which 
revealed left atrial enlargement.  Apex beyond midclavicular 
line was not determined because the veteran's chest was very 
obese.  The diagnoses included hypertension and morbid 
obesity.  

Analysis.  The veteran's service-connected hypertensive 
vascular disease is presently evaluated as 40 percent 
disabling.  The Board notes that the criteria for evaluating 
cardiovascular disorders, including hypertension, were 
amended effective January 12, 1998.  The Court has stated 
that where laws or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, unless Congress provides 
otherwise, the version of the law most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  The Board also notes, however, that retroactive 
application of the revised regulations prior to the effective 
date, that is January 12, 1998, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the service-connected hypertensive vascular 
disease prior to January 12, 1998 must be evaluated using the 
old criteria, while impairment arising from that disorder 
after January 12, 1998 must be evaluated under the criteria 
which are determined to be more beneficial to the veteran.  
It appears that the RO considered the veteran's claim under 
both the old and the new criteria.  The SOC contained a 
recitation of the old criteria and the May 1998 supplemental 
statement of the case (SSOC) advised the veteran of the new 
criteria.  In view of these facts, the Board will also 
consider the claim under both the old and new criteria.

Under the criteria of 38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997), effective prior to January 12, 1998, a 40 percent 
rating was warranted for diastolic pressure of predominantly 
120 or more and moderately severe symptoms.  A 60 percent 
rating was for assignment where diastolic pressure was 
predominantly 130 or more and severe symptoms.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (1997).  For the 40 and 60 
percent ratings under code 7101, there should be careful 
attention to diagnosis and repeated blood pressure readings.  

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1998), effective as of January 12, 1998, a 40 
percent rating is warranted for diastolic pressure 
predominantly 120 or more.  A 60 percent rating is for 
assignment where diastolic pressure is predominantly 130 or 
more.  

Upon review of the evidence of record, the Board notes that 
the veteran has been treated with medication to control his 
hypertension and undergone repeated blood pressure readings.  
Diastolic pressure has not been predominantly 130 or more 
with severe symptoms.  In fact, while the blood pressure 
readings from March 1992 to June 1998 were numerous, only a 
small number of those readings included diastolic pressure of 
120 or more.  Thus, the Board finds that the evidence does 
not support a rating in excess of 40 percent prior to January 
12, 1998.  The evidence demonstrates that diastolic pressure 
was not predominantly 130 or more, nor is there any 
indication of severe symptoms.  The VA examinations of record 
include findings of cardiac enlargement; however, there is no 
history or evidence of cardiac symptoms or other findings.  
In addition, as the evidence of record does not demonstrate 
that the veteran had diastolic pressure predominantly 130 or 
more, the Board finds that the evidence of record is against 
a rating in excess of 40 percent for the period after January 
12, 1998, under either the old or new regulations.  

Thus, the Board has considered both the old and new rating 
criteria and finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for the service-connected hypertensive vascular 
disease above the 40 percent presently assigned.  

II.  Bilateral Sensorineural Hearing Loss.

Background.  In a September 1970 rating action, service 
connection was granted and a noncompensable rating assigned 
for bilateral sensorineural hearing loss, effective from May 
17, 1970.  The veteran contends that his service-connected 
hearing loss has increased in severity.  

The results of a VA audiometric examination undertaken for 
compensation purposes in May 1992 reported pure tone air 
conduction thresholds as 15, 15, 65 and 80 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz, respectively.  
Like measurements of the left ear were 10, 15, 75 and 95 
decibels.  The average of the pure-tone thresholds of the 
right ear was 44 decibels; the average of the left was 49 
decibels.  A speech discrimination score of 88 percent was 
recorded for the right ear; a score of 90 percent for the 
left ear.

The report of a routine VA audiometric examination performed 
in July 1993 yielded pure tone air conduction thresholds as 
10, 40, 75 and 80 decibels in the right ear at 1000, 2000, 
3000 and 4000 hertz, respectively.  Like measurements of the 
left ear were 10, 20, 90 and 95 decibels.  The average of the 
pure-tone thresholds of the right ear was 51 decibels; the 
average of the left was 54 decibels.  A speech discrimination 
score of 80 percent was recorded for the right ear; a score 
of 92 percent for the left ear.

The results of a VA audiometric examination undertaken for 
compensation purposes in December 1993 reported pure tone air 
conduction thresholds as 10, 55, 70 and 80 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz, respectively.  
Like measurements of the left ear were 10, 15, 90 and 95 
decibels.  The average of the pure-tone thresholds of the 
right ear was 54 decibels; the average of the left was 52 
decibels.  A speech discrimination score of 76 percent was 
recorded for the right ear; a score of 92 percent for the 
left ear.

The results of a VA audiometric examination undertaken for 
compensation purposes in August 1997 reported pure tone air 
conduction thresholds as 10, 60, 75 and 80 decibels in the 
right ear at 1000, 2000, 3000 and 4000 hertz, respectively.  
Like measurements of the left ear were 10, 20, 95 and 100 
decibels.  The average of the pure-tone thresholds for each 
ear was 56 decibels.  A speech discrimination score of 76 
percent was recorded for the right ear; a score of 88 percent 
for the left ear.

Analysis.  The veteran's service-connected bilateral hearing 
disability is presently evaluated as noncompensably 
disabling.  During the pendency of this appeal, the criteria 
for evaluating diseases of the ears and other sense organs 
were amended effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  As noted hereinabove, the version 
most favorable to the veteran must be applied.  See Karnas; 
Rhodan, supra. 

The new rating criteria had not been published or become 
effective at the time the RO issued its most recent rating 
action; therefore, the regulations were not applied by the 
RO.  Further, the RO did not apply or discuss them in the 
most recent SSOC, issued in May 1998.  Prior to reaching the 
analysis of this claim on the merits, the Board has 
considered whether or not the veteran would be prejudiced if 
the Board proceeded with appellate consideration of the claim 
without prior consideration of the new criteria by the RO.

In this regard, the Board notes that the evaluation of 
hearing impairment is based on examinations using controlled 
speech discrimination tests together with results of a 
puretone audiometry test.  38 C.F.R. § 4.85.  The results are 
charted on Table VI and Table VII.  The Board has compared 
the previous versions of Table VI and Table VII, and the new 
versions of these tables.  There has been no discernable 
change.  Further, the Board finds that the revisions made to 
38 C.F.R. § 4.86 pertain to only exceptional patterns of 
hearing loss, and that consideration of these newly developed 
criteria would by no means affect the outcome of the 
veteran's claim in this case.  

Where new regulations have been promulgated, it is the usual 
practice to remand the issue to the RO to afford the veteran 
due process in the sense that consideration is given to both 
the new and the old rating criteria by the RO in the first 
instance.  However, in this case, where there has been no 
change in the substantive criteria directly affecting the 
veteran's claim, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider the issue.  
Remand of the issue would only needlessly delay consideration 
of the veteran's claim, without any benefit to the veteran.  
The Board further notes that the veteran has had ample 
opportunity to advance argument and evidence as to the 
limitations produced by his service-connected disability, and 
there is no prejudice in the Board reviewing his claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

When the prescribed rating criteria are applied to the 
results of the veteran's May 1992 audiometric test, numeric 
scores of II for each ear are obtained.  When the prescribed 
rating criteria are applied to the results of the veteran's 
December 1993 audiometric test, numeric scores of IV for the 
right ear and I for the left ear are obtained.  Applying the 
prescribed rating criteria to the results of the veteran's 
August 1997 audiometric test, yield numeric scores of IV for 
the right ear and II for the left ear. 

Table VII of § 4.85 provides for the assignment of a 0 
percent evaluation under Code 6100 when the veteran has these 
numeric scores.  The Board also notes that applying the 
criteria to the July 1993 routine audiometric examination 
results in numeric scores of level II for each ear.  Table 
VII of § 4.85 provides for the assignment of a 0 percent 
evaluation in that instance as well.  Consequently, an 
increased evaluation for the veteran's defective hearing is 
not warranted under the provisions of the rating schedule.




ORDER

An increased rating for the service-connected hypertensive 
cardiovascular disease is denied. 

An increased rating for the service-connected bilateral 
sensorineural hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

